Citation Nr: 1505813	
Decision Date: 02/06/15    Archive Date: 02/18/15

DOCKET NO.  06-24 889A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1. Entitlement to a disability rating in excess of 50 percent for diplopia, status post cataract extraction from December 22, 2008 to January 4, 2009.
 
2. Entitlement to a disability rating in excess of 70 percent for diplopia, status post cataract extraction from January 5, 2009.


REPRESENTATION

Veteran represented by:	National Association of County Veterans Service Officers


ATTORNEY FOR THE BOARD

S. Delhauer, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1968 until January 1973. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2005 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.

In May 2009, the Board denied a claim for an evaluation in excess of 40 percent for diplopia, status post cataract extraction for the period from January 2, 2004 until December 21, 2008, and remanded the claim for the period beginning on December 22, 2008 for additional development.  There is no indication that the Veteran appealed this decision to the United States Court of Appeals for Veterans Claims.

In September 2011, the Board again considered the claim and mistakenly phrased the issue as, "Entitlement to an increased rating for the service-connected diplopia status post cataract extraction in excess of 30 percent prior to December 22, 2008 and in excess of 50 percent beginning on that date."  The Board remanded the claim at that time, as well as in February 2013, and the issue continued to reflect that the period prior to December 2008 had been on appeal since that time.  As clarified in the Board's December 2013 remand, however, the issue for the period from January 2, 2004, until December 21, 2008, was clearly adjudicated in a final Board decision, and is therefore no longer on appeal.  38 C.F.R. § 20.1104 (2014). 

This matter was remanded in September 2011, February 2013, and December 2013 for further development, and to ensure full compliance with the Board's prior remand directives.

In a September 2013 rating decision, the Veteran's diplopia, status post cataract extraction was increased to 70 percent disabling, effective January 5, 2009.  As the Veteran has not been granted the maximum benefit allowed for the entire appeal period, the claim is still active.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).

This is a paperless file located on the Veterans Benefits Management System (VBMS).  Documents contained on the Virtual VA paperless claims processing are duplicative of the evidence of record, or are not relevant to the issues currently before the Board.

The issues of entitlement to service connection for back pain, leg pain, sciatica, bone spurs, headaches, traumatic brain injury (TBI), and photopsia, to include as secondary to migraines, have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  See October 2013 Veteran statement (sciatica and bone spurs); January 2013 Veteran statement (sciatica, back pain, leg pain, headaches); June 2011 VA memorandum (TBI and photopsia); November 2009 VA examination report (TBI and photopsia); October 2004 Veteran statement (headaches).  A request by the Veteran to reopen the issues entitlement to service connection for tinnitus, and entitlement to an automobile allowance have also been raised by the record, but have not been adjudicated by the AOJ.  See August 2013 Veteran inquiry (automobile allowance); January 2013 Veteran statement (tinnitus).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014).


FINDINGS OF FACT

1. From December 22, 2008, the Veteran's diplopia, status post cataract extraction was manifested by, at worst, a corrected distance vision of 20/70 in the right eye, and 20/100 in the left eye.

2. From December 22, 2008, the Veteran's diplopia, status post cataract extraction was manifested by concentric contraction of the visual field with a remaining field of 16 to 30 degrees bilaterally. 

3. The Veteran's service-connected diplopia, status post cataract extraction does not present an exceptional or unusual disability picture.

CONCLUSIONS OF LAW

1. The criteria for a disability rating of 70 percent, but no higher, for diplopia, status post cataract extraction from December 22, 2008 to January 4, 2009 have been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.322, 4.3, 4.7, 4.14, 4.25, 4.77(c), 4.78, 4.79, Diagnostic Code 6090 (2014).

2. The criteria for a disability rating in excess of 70 percent for diplopia, status post cataract extraction from January 5, 2009 have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.322, 4.3, 4.7, 4.14, 4.25, 4.77(c), 4.78, 4.79, Diagnostic Code 6090 (2014).

3. Application of the extraschedular rating provisions is not warranted in this case.  38 C.F.R. § 3.321(b) (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R. § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate the claim. 

Duty to Notify

Under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), when VA receives a complete or substantially complete application for benefits, it will notify the claimant of: (1) any information and medical or lay evidence that is necessary to substantiate the claim; (2) what portion of the information and evidence VA will obtain; and (3) what portion of the information and evidence the claimant is to provide.  

The VCAA notice requirements apply to all five elements of a service connection claim: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

In a claim for an increased rating, the VCAA notice requirements are: (1) the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability; and (2) the effect that worsening has on employment.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009) (interpreting 38 U.S.C.A. § 5103(a) as requiring generic claim-specific notice and rejecting veteran-specific notice as to effect on daily life and as to the assigned or a cross-referenced Diagnostic Code under which the disability is rated). 

The VCAA notice must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The RO provided VCAA notice by letters dated in June 2004, March 2006, March 2008, May 2008, and July 2009.  The Veteran was notified of what information and evidence must be submitted by the Veteran, what information and evidence would be obtained by VA, and the provisions for disability ratings and for the effective date of the claim.

Duty to Assist

VA has fulfilled its duty to assist in obtaining identified and available evidence needed to substantiate the claim.  Lay statements, service treatment records, and VA treatment records have been associated with the evidence of record.

The Veteran's representative indicated in his August 2006 statement that the Veteran receives disability benefits from the Social Security Administration (SSA).  However, in February 2008, SSA reported that the Veteran's records had been destroyed.

In the May 2009 remand, the Board instructed the AOJ to provide the Veteran with notice of the new rating criteria for disabilities of the eye, as they were amended effective December 10, 2008, obtain any outstanding medical evidence, and afford the Veteran a new VA examination.  

The Veteran was afforded a new VCAA notice in July 2009.  The Veteran's VA treatment records were obtained and associated with the evidentiary record.  In November 2009, the Veteran was afforded a new VA examination with Dr. A.H.A.  A December 2009 addendum opinion confirmed that the Veteran's claims file was reviewed.  The November 2009 VA report included the Veteran's corrected distance visual acuity, noted the Veteran's diplopia in both eyes, and stated the Veteran experienced constriction in the visual field of his left eye.  Accordingly, in February 2010 the AOJ requested the Veteran be afforded another VA examination to include a visual field examination.

In April 2010, the Veteran was afforded another VA examination.  The VA examiner, Dr. A.H.A., reported the Veteran's Goldmann vision field testing regarding diplopia in both eyes, and the Goldmann chart was submitted with the examination report.  In a May 2010 addendum opinion, Dr. A.H.A. reported that the Veteran's claims file had been reviewed.  In response to an inquiry by the AOJ, in a May 2011 addendum opinion, Dr. A.H.A. also clarified that the only Goldmann test performed in April 2010 was to document the Veteran's diplopia, and a Goldmann test to measure the Veteran's peripheral vision loss had not been performed, nor had the Veteran's visual acuity been tested.  

In its August 2011 remand, the Board instructed the AOJ to obtain more detailed information regarding the Veteran's April 2010 VA examination results for his diplopia, to include whether the April 2010 Goldmann chart referred to the Veteran's right or left eye.  Further, the Veteran was to be afforded a new VA examination to measure both the visual acuity, as well as the degree of diplopia in both eyes in all quadrants.

In October 2011, the Veteran was afforded another VA examination.  Dr. A.H.A. was again the VA examiner, and he reported he reviewed the Veteran's claims file.  A Goldmann visual field test was performed, and Dr. A.H.A. reported meridians 30 degrees apart for each of the Veteran's eyes, as well as the Veteran's diplopia in all quadrants in both eyes.

In June 2012, the AOJ requested the Veteran be afforded a new VA examination, as the October 2011 VA examination was inadequate for rating purposes, as the Veteran's visual acuity was not measured, and a Goldmann chart was not provided for the Veteran's visual field or diplopia testing.  In July 2012, the Veteran was afforded another VA examination with Dr. A.H.A.  The Veteran's uncorrected and corrected visual acuity were reported, as well as the Veteran's constant multiple vision in both eyes.  In a September 2012 addendum, Dr. A.H.A. reported that he had reviewed the Veteran's claims file.

In September 2012, the AOJ again requested that the Veteran's field of vision be translated onto a Goldmann chart, and that if the VA examiner was unable to provide the Goldmann chart without re-examining the Veteran, then the Veteran should be afforded a new VA examination.  In September 2012, Dr. A.H.A. noted that the Veteran would be scheduled for another Goldmann field vision test.  The evidence of record indicates that in November 2012, the Veteran requested that his VA examination be rescheduled, as he would be unable to appear due to Hurricane Sandy.

In the February 2013 remand, the Board again instructed the AOJ to obtain the Goldmann chart from the Veteran's October 2011 VA examination.  Further, the Board directed the AOJ to request that the October 2011 VA examiner, or a similarly situated examiner, provide the values from the Veteran's October 2011 visual field test for the eight prime meridians (temporal, down temporal, down, down nasally, nasally, up nasally, up, and up temporal).  Finally, the Board instructed the AOJ to afford the Veteran another opportunity to appear for a VA examination including a Goldmann field vision test, and that the VA examiner should provide values for the eight prime meridians, and include a copy of the Goldmann visual field chart with the examination report.

In March 2013, the Veteran was afforded another VA examination.  Dr. A.H.A. again examined the Veteran, noted the Veteran's corrected visual acuity, as well as his multiple vision in both eyes.  

In April 2013, the AOJ again requested the Veteran be afforded a new VA examination, as the March 2013 VA examination was again inadequate for rating purposes.  The AOJ requested that examinations to determine the current severity of the Veteran's visual acuity, visual field using the Goldmann test, and diplopia using Goldmann quadrants be performed.  The AOJ further requested the VA examiner prepare and provide a Goldmann chart for the Veteran's visual field testing, showing the meridian points and factual numbers in degrees identified at each meridian point.  Finally, the AOJ again requested the VA examiner provide a copy of the Goldmann chart from the Veteran's October 2011 VA examination, as well as the missing values for the eight prime meridians from the visual field testing.

In a May 2013 addendum opinion, Dr. A.H.A. stated the Veteran has constant diplopia in all fields of gaze, and that a Goldmann diplopia field test was not required to document constant diplopia.  Dr. A.H.A. also stated that the only thing VA needed to know to rate the Veteran was that he has constant diplopia.  See May 2013 Report of General Information.

In June 2013, the AOJ again requested the Veteran be afforded a new VA examination, and noted that the VA examiner should be informed that his statement that the Veteran currently has constant double vision, in all fields, was inadequate, and that "for VA rating purposes, an evaluation involves providing the greater benefit, which for eye conditions requires comparison of values for both Central [V]isual Acuity, and Impairment of Visual Fields."  The AOJ requested that the VA examiner determine the impairment of central visual acuity as well as the impairment of visual fields, and that the VA examiner complete the Eye Conditions Disability Benefits Questionnaire (DBQ).  In the June 2013 request, the AOJ also requested the VA examiner provide the values for the impairment of visual acuity and values for the impairment of the Veteran's visual field from the October 2011 VA examination.  Finally, the AOJ requested the VA examiner provide Goldmann field charts. 

In an August 2013 addendum opinion, Dr. A.H.A. simply stated that he had again reviewed the Veteran's claims file, and that his opinion had not changed.  

In August 2013, the AOJ again requested the Veteran be afforded a new VA examination and that the information requested in the June 2013 exam request be provided, as Dr. A.H.A. "refuses to provide the information required by the rating specialist in order to rate this case and complete this veteran's claim."  The AOJ asked that if Dr. A.H.A. "will not or cannot assist please have another examiner conduct the exam and provide the required information."

In September 2013, the Veteran was afforded yet another VA examination.  Dr. A.H.A. reported that the Veteran's claims file was reviewed.  He then provided the Veteran's corrected and uncorrected visual acuity, indicated the quadrants and degrees in which the Veteran's diplopia was present, and reported the results of the Veteran's September 2013 Goldmann visual field test for all 8 prime meridians for each eye.  

In December 2013, the Board again remanded the matter.  The Board noted that for the Veteran's October 2011 VA examination, the Goldmann field vision chart and the full values for the eight prime meridians still had not been obtained.  Further, copies of the Goldmann field vision and diplopia charts from the Veteran's September 2013 VA examination were not available to the Board. 

In February 2014, the October 2011 Goldmann diplopia field chart, the September 2013 Goldmann diplopia field chart, and the September 2013 Goldmann visual field chart were associated with the evidentiary record.

In July 2014, Dr. A.H.A. provided the values for the eight prime meridians from the Veteran's October 2011 VA examination.  In September 2014, Dr. A.H.A. clarified that the original values reported in October 2011 had been for meridians every 30 degrees, not the prime meridians every 45 degrees.  Although the Goldmann visual field chart for the testing of the Veteran's visual field in October 2011 has still not been provided, the Board finds that another remand would be futile, and the information from such testing necessary to rate the disability under the rating criteria is now of record.  Given the association of the Veteran's VA treatment records dated from December 2008 through January 2014, the full values for the Veteran's October 2011 Goldmann visual field test for the eight prime meridians provided in July and September 2014, the adequate September 2013 VA examination and report, and the subsequent readjudication of the claim in October 2014, the Board finds that there has been substantial compliance with the Board's May 2009, September 2011, February 2013, and December 2013 remand directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (a remand by the Board confers upon the claimant, as a matter of law, the right to compliance with the remand instructions, and imposes upon the VA a concomitant duty to ensure compliance with the terms of the remand); see also D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).

As the Veteran has not identified any additional evidence pertinent to his claim, and as there are no additional records to obtain, the Board concludes that no further assistance to the Veteran in developing the facts pertinent to the claims is required to comply with the duty to assist.

Rating Principles

A disability rating is determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

VA has a duty to acknowledge and consider all regulations that are potentially applicable through the assertions and issues raised in the record, and to explain the reasons and bases for its conclusions.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7. 

The Board will consider whether separate ratings may be assigned for separate periods of time based on the facts found, a practice known as "staged ratings."  Fenderson v. West, 12 Vet. App. 119, 126-27 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

As noted in the Board's May 2009 decision and remand, VA revised the criteria for evaluating eye disorders, effective December 8, 2008.  As the rating period currently before the Board begins after that date, the Board need only consider the revised rating criteria.  

The evaluation of visual impairment is based on impairment of visual acuity (excluding developmental errors of refraction), visual field, and muscle function.  38 C.F.R. § 4.75(a) (2014).

Central visual acuity is evaluated on the basis of corrected distance vision.  38 C.F.R. § 4.76(b)(1).  Where a reported visual acuity is between two sequentially listed visual acuities, the visual acuity which permits the higher evaluation is to be used.  38 C.F.R. § 4.76(b)(4).  Impairment of central visual acuity in which the visual acuity in one eye is 10/200 or better is rated under Diagnostic Code 6066, and vision in one eye that is 5/200 is rated under Diagnostic Code 6056.  38 C.F.R. § 4.79.

Cataracts are rated under 38 C.F.R. § 4.79, Diagnostic Code 6027.  For cataracts which are postoperative, if a replacement lens is present (pseudophakia), they are to be evaluated based on visual impairment.  If there is no replacement lens, postoperative cataracts are to be evaluated based on aphakia. 

Aphakia is rated under Diagnostic Code 6029, and is to be evaluated based on visual impairment.  The resulting level of visual impairment is then elevated one step.  The minimum rating for aphakia, either unilateral or bilateral, is 30 percent.  38 C.F.R. § 4.79, Diagnostic Code 6029.

Diplopia is rated under 38 C.F.R. § 4.79, Diagnostic Code 6090.  The ratings are based on the degree of diplopia and the equivalent visual acuity.  Diplopia is to be measured using a Goldmann perimeter chart that identifies the four major quadrants (upward, downward, left and right lateral), and the central field (20 degrees or less).  38 C.F.R. § 4.78(a).  When the diplopia field extends beyond more than one quadrant or more than one range of degrees, the evaluation for diplopia is based on the quadrant and degree range that provide the highest evaluation.  38 C.F.R. § 4.78(b)(2).  When diplopia exists in two individual and separate areas of the same eye, the equivalent visual acuity is taken one step worse, but no worse than 5/200.  38 C.F.R. § 4.78 (b)(3).

In relevant part, if the diplopia is in the central field of 20 degrees, it is rated equivalent to visual acuity of 5/200.  38 C.F.R. § 4.79, Diagnostic Code 6090.

An evaluation for diplopia will be assigned only to one eye.  38 C.F.R. § 4.78(b)(1).  When diplopia is present, and there is also ratable impairment of visual acuity or field of vision of both eyes, a level of corrected visual acuity for the poorer eye based upon the evaluation for diplopia is to be assigned, and the corrected visual acuity for the better eye will be used to determine the percentage evaluation for visual impairment under Diagnostic Codes 6065 through 6066.  38 C.F.R. § 4.78(b).

Loss of vision may also be rated based on impairment of the field of vision under 38 C.F.R. § 4.79, Diagnostic Code 6080.

Under 38 C.F.R. § 4.76a, Table III, the normal visual field extent at the eight principal meridians totals 500 degrees.  The normal for the eight principal meridians are as follows: 85 degrees temporally; 85 degrees down temporally; 65 degrees down; 50 degrees down nasally; 60 degrees nasally; 55 degrees up nasally; 45 degrees up; and 55 degrees up temporally.  The extent of visual field contraction in each eye is determined by recording the extent of the remaining visual fields in each of the eight principal meridians 45 degrees apart, adding them, and dividing the sum by eight.  38 C.F.R. § 4.77(b).

Under Diagnostic Code 6080, in relevant part, a 50 percent rating is assigned for concentric contraction of the visual field with a remaining field of 16 to 30 degrees bilaterally; or, each affected eye can be evaluated as 20/100.  A 70 percent rating is assigned for a remaining field of 6 to 15 degrees bilaterally; or, each affected eye can be evaluated as 20/200.  A 100 percent rating is assigned for concentric contraction of the visual field with a remaining field of 5 degrees bilaterally; or, each affected eye can be evaluated as 5/200. 

When both decreased visual acuity and visual field defect are present in one or both eyes and are service-connected, to determine the evaluation for visual impairment, the visual acuity and visual field defect (expressed as a level of visual acuity) are to be evaluated separately, and then combined under the provisions of 38 C.F.R. § 4.25.  38 C.F.R. § 4.77(c).

Analysis

The Board has thoroughly reviewed all the evidence.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all the evidence submitted by or on behalf of the Veteran.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claims.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).

First, the Board acknowledges that the Veteran's VA treatment records and examination reports include complaints of visual symptoms to include flashes of light and floaters, in addition to the symptoms discussed below.  However, VA examiners have attributed those symptoms to nonservice-connected conditions, to include migraine headaches and TBI, and not the Veteran's service-connected diplopia, status post cataract extraction.  See, e.g., March 2013 VA examination report; November 2009 VA examination report; December 2008 VA examination report.  Therefore, the Board will not consider these symptoms when determining the disability rating for the service-connected diplopia, status post cataract extraction.

	December 22, 2008 to January 4, 2009

Upon VA examination on December 22, 2008, the Veteran complained of constant double vision in his right eye, and constant triple vision in his left eye.  The Veteran's vision was able to be corrected to 20/60 in each eye.  The VA examiner assessed pseudophakia in both eyes, and opined that the Veteran's double vision was secondary to the cataract surgery in both eyes.  The VA examiner also opined that a Goldmann visual field test was not appropriate for the evaluation of monocular double vision.  However, upon examination of the confrontation fields, the VA examiner reported that the Veteran's field of vision was restricted in both the right and left eyes.

On January 5, 2009, the Veteran was afforded a Goldmann visual field test as part of his VA examination.  The examination revealed the following findings regarding the Veteran's visual field extent upon the eight prime meridians:  


Normal Degrees
Veteran Right Eye
Veteran Left Eye
Temporally
85
25
37
Down Temporally
85
28
55
Down
65
26
23
Down Nasally
50
24
16
Nasally
60
30
14
Up Nasally
55
27
17
Up
45
25
13
Up Temporally
55
25
22

Again, to determine the average concentric contraction of the visual field of each eye, the remaining visual field (in degrees) at each of the eight principle meridians are added together, and the sum is divided by eight.  38 C.F.R. § 4.77(b).

For the Veteran's right eye, the average concentric contraction of the visual field was 26 percent.  For the Veteran's left eye, the average concentric contraction of the visual field was 25 percent.

Under Diagnostic Code 6080, as the Veteran had a concentric contraction of the visual field with a remaining field of 16 to 30 degrees bilaterally, a 50 percent disability rating would be warranted.  Or, each eye could be evaluated as 20/100.

Under Diagnostic Code 6066, the Veteran's corrected visual acuity of 20/60 in both eyes would be increased to the next sequential visual acuity which would permit a higher evaluation, 20/70.  See 38 C.F.R. § 4.76(b)(4).  Therefore, the Veteran's corrected visual acuity would warrant only a 30 percent disability rating.

However, the Board finds that both decreased visual acuity and a visual defect were present upon examination on December 22, 2008 in both eyes, and were service-connected, as the examiner related both to the Veteran's service-connected diplopia, post cataract extraction.  Although the full Goldmann visual field testing was not performed until January 5, 2009, it was performed as part of the VA examination, as the initial examination on December 22, 2008 indicated that the Veteran experienced a decreased field of vision, as shown by the results of the confrontation fields testing.

Therefore, under 38 C.F.R. § 4.77(c), the separate evaluations for the Veteran's visual acuity and visual field defect (expressed as a level of visual acuity) are combined under the provisions of 38 C.F.R. § 4.25.  Again, the evaluation for the Veteran's visual acuity would be 30 percent.  The Veteran's visual field defect, expressed as a level of visual acuity, again would again be 20/100 in both eyes.  Under Diagnostic Code 6066, the Veteran's visual field defect would be evaluated as 50 percent disabling.  Under 38 C.F.R. § 4.25, the separate 30 percent and 50 percent evaluations would be combined for a total evaluation of 70 percent disabling.

The Board has considered consider whether the Veteran would be entitled to a higher disability rating under any other potentially applicable diagnostic codes.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

As pseudophakia was diagnosed by the December 2008 VA examiner as a result of the Veteran's cataract extractions, under Diagnostic Code 6027 the Veteran's pseudophakia would be evaluated based upon visual impairment, which again, would warrant only a 30 percent disability rating.  Even were the Board to rate the Veteran's pseudophakia under Diagnostic Code 6029 for aphakia, the Veteran's visual impairment would be elevated only one step, to 50 percent disabling.  

The Veteran contends that he is entitled to a 100 percent disability rating due to his constant diplopia in both eyes in all fields of vision.  See, e.g., January 2013 Veteran statement.

Although the December 2008 VA examiner noted the Veteran experienced constant diplopia in both eyes, a Goldmann perimeter chart was not used, and the examiner did not identify the quadrants in which the Veteran's diplopia was present.  See 38 C.F.R. § 4.78(a).  However, even if the Board were to assume the Veteran experienced diplopia in all fields of vision, to include the central 20 degrees of vision in both eyes, this would warrant an equivalent visual acuity of 5/200 under Diagnostic Code 6090.  See also 38 C.F.R. § 4.78(b)(2).  Again, under 38 C.F.R. § 4.78(b)(1), an evaluation for diplopia would be assigned to only one eye.  As the Veteran also has decreased visual acuity and a visual field defect, the Board would assign a level of corrected visual acuity for the Veteran's poorer eye three steps poorer, as the evaluation under Diagnostic Code 6090 was 5/200.  As the visual field testing shows the Veteran's left eye is the poorer eye, the Board would assign a corrected level of visual acuity for the left eye.

Considering the Veteran's visual acuity, the corrected visual acuity in the left eye was measured as 20/60, which again would be increased to 20/70.  Assigning a corrected visual acuity three steps poorer, the Veteran's corrected visual acuity for the left eye would be 15/200.  Under Diagnostic Code 6066, the evaluation for the Veteran's corrected left eye visual acuity of 15/200, and his right eye visual acuity of 20/70, would only be 40 percent disabling.

Considering the Veteran's visual field defect, the equivalent visual acuity for the left eye was 20/100.  Assigning a corrected visual acuity three steps poorer, the Veteran's corrected equivalent visual acuity for the left eye would be 10/200.  Under Diagnostic Code 6066, the evaluation for the Veteran's corrected equivalent visual acuity for the left eye of 10/200, and the equivalent visual acuity of the right eye of 20/100, would only be 60 percent disabling.

Accordingly, even if the Board were to assume the Veteran experienced diplopia in both eyes in his central field of vision upon examination in December 2008, the Veteran would not be entitled to a higher disability rating under the diplopia rating provisions.

Therefore, the Board finds the Veteran is entitled to a 70 percent disability rating, but no higher, for the period of December 22, 2008 to January 4, 2009, based upon his combined evaluations for decreased visual acuity and a visual defect.

      From January 5, 2009

Again, the Veteran contends that he is entitled to a 100 percent disability rating, to include due to his constant diplopia in both eyes in all fields of vision.  See, e.g., June 2014 representative statement; January 2013 Veteran statement.

In a May 2009 VA treatment note, the Veteran again complained of constant double vision in his right eye, and constant triple vision in his left eye.  The ophthalmologist noted the Veteran's last refraction for his visual acuity was 20/60 in both eyes.  Accordingly, this treatment note does not indicate that the Veteran's reported visual impairment was any worse than upon examination in December 2008 and January 2009.

Upon VA examination in November 2009, the Veteran's entering corrected distance visual acuity was recorded as 20/70 in the right eye, and 20/100 in the left eye.  A confrontation fields examination indicated the Veteran experienced a reduced visual field in his left eye, but the examiner reported the Veteran was able to see the examiner's hand in all quadrants in the right eye.  

Under Diagnostic Code 6066, the Veteran's visual acuity upon examination in November 2009 would still only warrant a 30 percent disability rating.  Therefore, the November 2009 examination findings would not warrant an evaluation higher than 70 percent if combined with the Veteran's visual field examination findings from January 2009.

Upon VA examination in April 2010, the Veteran complained of triple vision in his right eye, and double vision in his left eye.  A Goldmann visual field test was performed, and the Goldmann perimeter chart completed by Dr. A.H.A. indicated that the Veteran experienced a constant diplotic field with multiple images in all gazes.  

However, even if the Board combines the measurements of the Veteran's visual acuity from the November 2009 examination with the confirmed findings from the April 2010 VA examination regarding the Veteran's diplopia, the service-connected diplopia, post cataract extraction would only warrant a disability rating of 50 percent.  The April 2010 Goldmann perimeter chart confirmed the Veteran experienced diplopia in the central 20 degrees of his vision, which under Diagnostic Code 6090 would equate to a visual acuity of 5/200.  As the Veteran had diplopia and decreased visual acuity, the Board would assign a level of corrected visual acuity for the Veteran's poorer eye three steps poorer, as the evaluation under Diagnostic Code 6090 was 5/200.  As the Veteran's left eye was the poorer eye upon examination in November 2009, the Board would assign a corrected level of visual acuity for the left eye.  Upon examination in November 2009, the corrected visual acuity in the left eye was measured as 20/100, and therefore the corrected visual acuity three steps poorer would be 10/200.  Under Diagnostic Code 6066, the evaluation for the Veteran's corrected left eye visual acuity of 10/200, and his right eye visual acuity of 20/70 would only be 50 percent disabling.  

Upon VA examination in October 2011, Goldmann visual field testing was again performed.  Although the VA examiner originally reported the Veteran's remaining visual field along meridians every 30 degrees, in July 2014 and September 2014 addendum opinions, Dr. A.H.A. provided the measurements for the Veteran's remaining visual field upon examination in October 2011 along the eight prime meridians.  The results are as follows:


Normal Degrees
Veteran Right Eye
Veteran Left Eye
Temporally
85
28
10
Down Temporally
85
24
18
Down
65
20
22
Down Nasally
50
25
17
Nasally
60
26
18
Up Nasally
55
18
17
Up
45
18
15
Up Temporally
55
20
15

For the Veteran's right eye, the average concentric contraction of the visual field was 22 percent.  For the Veteran's left eye, the average concentric contraction of the visual field was 16.5 percent.

Under Diagnostic Code 6080, as the Veteran had a concentric contraction of the visual field with a remaining field of 16 to 30 degrees in both eyes, a 50 percent disability rating would be warranted.  Or, each eye could be evaluated as 20/100.

As the resulting disability rating under Diagnostic Code 6080 would remain 50 percent for the Veteran's reduced visual field upon examination in October 2011, and the Veteran's disability rating under Diagnostic Code 6066 would remain 30 percent for the Veteran's decreased visual acuity upon examination in November 2009, under 38 C.F.R. § 4.25 the Veteran would still only be entitled to a combined rating of 70 percent disabling.  See 38 C.F.R. § 4.77(c).

Further, although the October 2011 VA examiner also reported that the Veteran continued to experience diplopia in both eyes at all points, as the Veteran's visual acuity was not measured and reported again since the November 2009 VA examination, the Veteran's diplopia and decreased visual acuity would again only warrant a 50 percent disability rating, as discussed in connection with the April 2010 VA examination.

Upon VA examination in July 2012, the Veteran's corrected distance visual acuity was 20/70-1 in the right eye, and 20/100 in the left eye.  The Veteran again complained of constant triple vision in his right eye, and constant double vision in his left eye.  The VA examiner also noted pseudophakia in both eyes, as the intraocular lenses were dislocated.  As the Veteran's visual acuity was the same as upon examination in November 2009, it would still only warrant a 30 percent disability rating.  Further, the Veteran's decreased visual acuity would not warrant a disability rating in excess of 70 percent, even when considered with the Veteran's diplopia, impaired visual field, or psuedophakia, as discussed above.

Upon VA examination in March 2013, the Veteran complained of constant diplopia in both eyes, and the examiner reported that the Veteran never sees a single image in any direction of gaze.  The Veteran's corrected visual acuity was reported as 20/100 in the right eye, and 20/150 in the left eye.  However, the VA examiner did not indicate if this visual acuity was the Veteran's corrected near or distance visual acuity.

Upon VA examination in September 2013, the VA examiner reported that the Veteran experienced constant diplopia in all fields, as confirmed by a Goldmann perimeter chart.  The Veteran's corrected distance visual acuity was 20/70-1 in the right eye, and 20/100 in the left eye.  The VA examiner again noted pseudophakia in both eyes due to dislocated intraocular lenses.  Results of Goldmann visual field testing performed in September 2013 were as follows:


Normal Degrees
Veteran Right Eye
Veteran Left Eye
Temporally
85
20
20
Down Temporally
85
15
20
Down
65
19
29
Down Nasally
50
21
30
Nasally
60
35
32
Up Nasally
55
27
39
Up
45
16
30
Up Temporally
55
17
19

For the Veteran's right eye, the average concentric contraction of the visual field was 21 percent.  For the Veteran's left eye, the average concentric contraction of the visual field was 27 percent.

Under Diagnostic Code 6080, as the Veteran had a concentric contraction of the visual field with a remaining field of 16 to 30 degrees in both eyes, a 50 percent disability rating would be warranted.  Or, each eye could be evaluated as 20/100.

Although the visual acuity reported upon the Veteran's March 2013 VA examination appears to show that the Veteran's visual acuity had substantially worsened in both eyes, the Board finds the March 2013 visual acuity measurements inadequate for rating purposes, as the VA examiner did not report the central uncorrected and corrected visual acuity for distance and near vision, as required under 38 C.F.R. § 4.76(a).  Further, the Board notes that the March 2013 visual acuity conflicts with the other visual acuity measurements of records, both before and after March 2013, which have remained between 20/60 and 20/100.  See September 2013 VA examination report; July 2012 VA examination report; November 2009 VA examination report.  Therefore, the Board finds the March 2013 visual acuity measurement inadequate and unreliable for rating purposes.

As the resulting disability rating under Diagnostic Code 6080 would remain 50 percent for the Veteran's reduced visual field upon examination in September 2013, and the Veteran's disability rating under Diagnostic Code 6066 would remain 30 percent for the Veteran's decreased visual acuity upon examination in July 2012 and September 2013, under 38 C.F.R. § 4.25 the Veteran would still only be entitled to a combined rating of 70 percent disabling.  See 38 C.F.R. § 4.77(c).

Although the September 2013 VA examiner also reported that the Veteran continued to experience diplopia in all fields, the Veteran's diplopia and decreased visual acuity upon examination in September 2013 would again only warrant a 50 percent disability rating, similar to the discussion regarding the April 2010 VA examination results.

Further, upon examination in September 2013, the VA examiner indicated that the Veteran had incapacitating episodes attributable to an eye condition during the previous 12 months.  However, the VA examiner did not specify the eye condition causing the incapacitating episodes, or the total duration for the incapacitating episodes over the previous 12 months.  However, the Board notes that under 38 C.F.R. § 4.79, Diagnostic Codes 6000-6009, the highest evaluation available based upon incapacitating episodes would only be 60 percent.  

Eye Conditions DBQs submitted by Dr. A.H.A. in July 2014 and September 2014 appear to mainly provide the requested values from the October 2011 Goldmann field vision testing.  However, both DBQs continue to state that the Veteran's corrected distance visual acuity is 20/70 in both eyes, and that the Veteran experienced diplopia in the central 20 degrees.  Therefore, this information does not indicate a worsening of the Veteran's vision impairment, and the Veteran's visual impairment would not be entitled to assignment of a disability rating in excess of 70 percent.

Accordingly, the preponderance of the evidence is against assignment of a disability rating in excess of 70 percent for the Veteran's service-connected diplopia, status post cataract extraction.  As the greater weight of evidence is against the claim, there is no doubt on this matter that could be resolved in his favor.

Extraschedular Considerations 

While the Board does not have authority to grant an extraschedular rating in the first instance, the Board does have the authority to decide whether the claim should be referred to the VA Director of Compensation for consideration of an extraschedular rating.  38 C.F.R. § 3.321(b)(1).  The governing norm for an extraschedular rating is a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or necessitated frequent periods of hospitalization so as to render the regular schedular standards impractical.
 
The threshold factor for extraschedular consideration is a finding that the evidence presents such an exceptional disability picture that the available schedular rating for the service-connected disability is inadequate.  There must be a comparison between the level of severity and symptomatology of the service-connected disability with the established criteria. 
 
If the criteria reasonably describe the Veteran's disability level and symptomatology, then the disability picture is contemplated by the Rating Schedule, and the assigned schedular evaluation is, therefore, adequate, and no referral is required.  Thun v. Peake, 22 Vet. App. 111 (2008).

In this case, the record reflects that the manifestations of the Veteran's diplopia, status post cataract extraction addressed above are specifically contemplated by the schedular criteria.  For instance, the Veteran's diplopia, status post cataract extraction is manifested by diplopia, pseudophakia, decreased visual acuity, and concentric contraction of the visual field.  The ratings assigned contemplate these impairments.  For these reasons, the disability picture is contemplated by the Rating Schedule, and the assigned schedular ratings are, therefore, adequate.  Accordingly, the Board has concluded that referral of this case for extra-schedular consideration is not in order.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).

Under Johnson v. McDonald, 762 F.3d 1362 (2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  Notably, the Veteran is also service connected for posttraumatic stress disorder (PTSD).  Neither the Veteran nor his representative has indicated any specific service-connected disabilities which are not captured by the schedular evaluations of the Veteran's individual service-connected conditions.

After applying the benefit of the doubt under of Mittleider v. West, 11 Vet. App. 181 (1998), the Board finds there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.

Total Disability Based Upon Individual Unemployability

Lastly, in the case of Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held, in substance, that every claim for an increased evaluation includes a claim for a total disability rating based on individual unemployability (TDIU) where the Veteran claims that his service-connected disabilities prevent him from working.  However, entitlement to TDIU has already been granted by the AOJ in a January 2008 rating decision.


ORDER

Entitlement to a disability rating of 70 percent, but no higher, for diplopia, status post cataract extraction for the period from December 22, 2008 to January 4, 2009 is granted.

Entitlement to a disability rating in excess of 70 percent for diplopia, status post cataract extraction from January 5, 2009 is denied.



____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


